Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 07/09/2020, the preliminary amendment has been entered and the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the unlabeled rectangular boxes (12, 20, 22, 24, 30, 34) shown in fig 1 of the drawings should be provided with descriptive text labels.  See MPEP 608.02, 608.02(b) and 37 CFR 1.84(o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: by means of the first portable key and by means of a central control element in claim 8 and by means of the first portable key in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Zammert (DE 102014115250) in view of Howarter (US 2010/0075656).
Regarding Claim 1, Zammert (see English translation in 06/04/2020 IDS) discloses a control system for a motor vehicle (system for controlling at least one function of a motor vehicle in abstract), the control system comprising:
a first portable key element (first smartphone 13 in fig 1, para 0033);
a second portable key element (second smartphone 15 in fig 1, par 0033);
a detection device configured to detect, by wireless transmission, at least one position of the first portable key element and/or the second portable key element relative 
a control device configured to control respective vehicle functions in dependence on the detected position of the first portable key element and/or the second portable key element (vehicle controller 23 controlling respective vehicle functions 25, 27, 29, 31, 33, based on detected position of smartphones 13 and 15 area 47 in fig 1, para 0035-0046), 
wherein the control device is configured to control the respective vehicle functions for substantially equal positions of the first portable key element and second portable key element with a first parameter set in case of the first portable key element (control with parameter set of first smartphone 13 when first smartphone positioned in area 47 in para 0037-0044),
wherein the control device is configured to control the respective vehicle functions with a second parameter set in case of the second portable key element (control with parameter set from smartphone 13 or 15 when different from standard configuration in para 0039 where the second smartphone is provided a parameter set in para 0046).
Zammert does not expressly state wherein the first parameter set and the second parameter set differ from each other. 
Howarter discloses an analogous art vehicle access system (title, abstract) with 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Zammert, wherein the first parameter set and the second parameter set differ from each other in view of Howarter disclosing different user devices with different parameter sets (different preferences) to allow each user to have a different personality.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the respective vehicle functions are unlocking and/or opening respective access elements, activating and/or adjusting a ventilation system, adjusting respective vehicle seats, activating an ignition and/or starting an engine, and/or authorizing a use of vehicle functions in view of Zammert disclosing engine, door locks, opening, air conditioning or heating, seats, and authentication as parameters to be adjusted (para 0024, 0027, 0033, 0039-0041) and/or Howarter disclosing user selecting actions including door locks, temperature/environmental control, engine start (para 019-0025, 0047, 0057).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the first parameter set comprises a first set of vehicle functions, wherein the second parameter set comprises a second set of vehicle functions, and wherein the first set of vehicle functions and the second set of vehicle functions differ 
Regarding Claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the first parameter set comprises a first set of control commands for the respective vehicle functions, wherein the second parameter set comprises a second set of control commands for the respective vehicle functions, and wherein the first set of control commands and the second set of control commands differ from each other in at least one control command in view of Howarter disclosing different actions/features/options for different users (figs 6-7, para 0022, 0059-0066).
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the control device is configured to only control the respective vehicle functions in dependence on the detected position of the second portable key element when at least one predetermined position of the first portable key element has been detected substantially simultaneously or in a timely fashion in view of in view of Howarter disclosing only secondary commands from Jane if both phones present while command preference from Fred are applied regardless to provide priority setting (710 in fig 7, para 0064). 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the control system is configured so that only the second parameter set or no parameter set are adjustable by the second portable key element in view of Zammert disclosing parameter set of the second smartphone 15 optionally provided from the first smartphone 13 and/or management unit 17 to authorize a second user/ smartphone (fig 1, para 0046).
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the control system is configured so that it is adjustable by means of the first portable key element and/or by means of a central control element, which one of the first parameter set and the second parameter set is adjustable in view of Zammert disclosing parameter set of the second smartphone 15 optionally provided from the first smartphone 13 and/or management unit 17 to authorize a second user/ smartphone (fig 1, para 0046).
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the 
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the control system is configured so that it is adjustable by the first portable key element and/or by a central control element, which part of the first parameter set and the second parameter set are adjustable, in view of Zammert disclosing parameter set of the second smartphone 15 optionally provided from the first smartphone 13 and/or management unit 17 to authorize a second user/ smartphone (fig 1, para 0046).
Claim 9, is directed to a controlling at least one vehicle function of a motor vehicle with detecting, determining and controlling operations of the system of claim 1.
Therefore, claim 9 would have been obvious in view of Zammert and Howarter for the same reasons applied above to claim 1.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the first parameter set and the second parameter set each comprises a set of vehicle functions, wherein the first parameter set differs from the second parameter set by at least one vehicle function which is controlled, and/or wherein 
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the respective vehicle functions are only controlled in dependence on the detected position of the second portable key element in combination with the detected position of the first portable key element and the respective vehicle functions are controlled in dependence on the detected position of the first portable key element without combination with the detected position of the second portable key element in view of Howarter disclosing only secondary commands from Jane if both phones present while command preference from Fred are applied regardless to provide priority setting (710 in fig 7, para 0064).
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein at least one of the first parameter set and the second parameter set is adjusted, wherein a respective adjustment of the first parameter set can be adjusted exclusively by means of the first portable key element and/or a control element of the motor vehicle and/or wherein a respective adjustment of the second parameter set is set by means of the first portable key element, the second portable key element and/or a control element of the motor vehicle in view of Zammert disclosing .

Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Zammert (DE 102014115250) and Howarter (US 2010/0075656) as applied above and further in view of Ohtaki (US 2004/0021550).
The combination applied above does not expressly disclose the term “immobilizer.”
Ohtaki discloses an analogous art vehicle control system with multiple key elements and immobilizer (abstract, 0027-0034) to enable/disable engine starting when codes match/not match to restrict activation.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the ventilation system is an air conditioning system the vehicle function is a driving function accessed by unlocking an immobilizer in view of Zammert disclosing air conditioning as obvious parameter (para 0024, 0041) and/or in view of Howarter disclosing air conditioning as obvious command (para 0051-0063) and in view of Ohtaki disclosing an immobilizer (abstract, 0027-0034) to enable/disable engine starting when codes match/not match to restrict activation.
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the vehicle function is a driving function accessed 
Ohtaki also discloses starting the vehicle only in response to detection master ID from master key (par 0027) ration (begin 1) when hone 130 and key 140 are detected and operation when key 140 alone is detected (begin 2) in fig. 3 and para 0039-0045). 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zammert (DE 102014115250) and Howarter (US 2010/0075656) as applied above and further in view of GU (US 20170318612).
GU discloses an analogous art vehicle system (title, abstract) where a parent device can auto start the vehicle and a child device cannot auto start the vehicle but instead provides Wi-Fi services.
Regarding claim 4 and 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above different commands of auto start the vehicle and Wi-Fi services in view of GU as specific examples of different commands for parent and child.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zammert (DE 102014115250) and Howarter (US 2010/0075656) as applied above and further in view of Akay (US 2015/0120151).
Akay discloses an analogous art vehicle system with operation (begin 1) when 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the control device is configured to only control the respective vehicle functions in dependence on the detected position of the second portable key element when at least one predetermined position of the first portable key element has been detected substantially simultaneously or in a timely fashion in view of in view of Akay disclosing key alone or key and phone as alternative access. 
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the respective vehicle functions are only controlled in dependence on the detected position of the second portable key element in combination with the detected position of the first portable key element and the respective vehicle functions are controlled in dependence on the detected position of the first portable key element without combination with the detected position of the second portable key element in view of Akay disclosing key alone or key and phone as alternative access.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zammert (DE 102014115250) and Howarter (US 2010/0075656) as applied above and further in view of McBride (US 2011/0316669).

Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the control device is configured to only control the respective vehicle functions in dependence on the detected position of the second portable key element when at least one predetermined position of the first portable key element has been detected substantially simultaneously or in a timely fashion in view of in view of McBride for passenger or item access only when driver/owner is present. 
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the respective vehicle functions are only controlled in dependence on the detected position of the second portable key element in combination with the detected position of the first portable key element and the respective vehicle functions are controlled in dependence on the detected position of the first portable key element without combination with the detected position of the second portable key element in view of in view of McBride for passenger or item access only when driver/owner is present. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Berstis (US 6198996), Arshad (US 2002/0084887), Lucy (US 2002/0118579), Ford (US 2015/0070135), Cooper (US 2015/0149042), Sanji (US 2018/0053416) and Golsch (US 2019/0300006) discloses vehicle systems with multiple preferences, access levels, settings or privileges.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/13/2021							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683